Title: From George Washington to John Greenwood, 5 November 1798
From: Washington, George
To: Greenwood, John



Sir,
Mount Vernon 5th Novr 1798

In my last of the 3d instant, I requested you to send what you were about to do for me, to the care of the Secretary of War—James McHenry Esqr.—I repeat this request—and inform you that I shall set out this day, to meet him at Trenton—The sooner therefore I could receive the needful at that place the more agreeable would it be to Sir Your Obedt Hble Servant

Go: Washington

